H. Miller, J.,
concurs in part and dissents in part and votes to dismiss the appeal from the order and to affirm the judgment, with the following memorandum, in which Friedmann, J., concurs. Although I agree with the majority that the appeal from the order must be dismissed pursuant to Matter of Aho (39 NY2d 241, 248), I respectfully disagree with the majority’s decision to reverse the judgment. In my view, Empress Realty (hereinafter Empress) is entitled to a brokerage commission under the circumstances of this case.
The relevant facts are as follows: The parties executed a brokerage agreement on May 14, 1997. This agreement granted Empress the sole and exclusive right to sell Heidy Briguglio’s property for a nine-month period for $1,100,000 “or any other price and forms to which the undersigned may consent.” According to Empress, this agreement was the most recent of several brokerage agreements entered into between the parties over the course of the years, during which time Empress showed the property to various city officials. The agreement obligated Briguglio to inform any purchaser who showed an interest in the property to deal directly with Empress and to identify the prospective purchaser to Empress.
By letter dated August 5, 1997, the New York City School Construction Authority (the NYCSCA) notified Briguglio that the property had been selected as a potential site for the construction of a new school. NYCSCA advised Briguglio that it was authorized to acquire the property “by negotiated purchase or condemnation.” On August 21, 1997, a representative of Empress attended and spoke at a public hearing on the proposed site selection and identified itself as the broker for the property. By letter dated September 17, 1997, Briguglio informed Empress that she had decided to negotiate with the NYCSCA directly and instructed Empress “not to contact” the NYCSCA.
In an attempt to acquire the property by voluntary sale, NYCSCA offered Briguglio $900,000 on October 7, 1997. Briguglio rejected the offer, stating that the property was worth $2,500,000. The NYCSCA increased the offer to $1.3 million on October 20, 1997, but Briguglio rejected this offer as well. In early December 1997, the NYCSCA filed a condemnation petition returnable January 8, 1998. On December 22, 1997, the NYCSCA sent Briguglio a draft contract of sale reflecting the $1.6 million sales price which the parties had allegedly agreed to a few days earlier, but Briguglio rejected it and indicated that she wanted to proceed with the condemnation. Briguglio subsequently negotiated an additional $35,000 from the NYCSCA *228for giving prompt possession of the property. Based upon a stipulation of settlement entered into between the NYCSCA and Briguglio, on January 8, 1998, the Supreme Court issued an order granting NYCSCA possession of the property in exchange for $1,635,000.
The Supreme Court properly concluded that Empress was entitled to a commission based upon the brokerage agreement dated May 14, 1997. This agreement clearly and unambiguously granted Empress an exclusive right to sell the property for a nine-month period. The provision in the agreement requiring Briguglio to refer all interested parties to Empress clearly establishes that the contract was an exclusive right to sell (see, Audrey Balog Realty Corp. v East Coast Real Estate Dev., 202 AD2d 529; Hammond, Kennedy & Co. v Servinational, 48 AD2d 394, 396-397; Gaillard Realty Co. v Rogers Wire Works, 215 App Div 326). Since the brokerage agreement was an exclusive right to sell, Empress was entitled to a commission on any sale that occurred within the time frame specified in the agreement, regardless of whether it participated in the sale (see, Rennert Diana & Co. v Ziskind, 191 AD2d 545, 546; Hyde Realty v Yerganian, 150 AD2d 417; Hess v Kruse, 131 AD2d 545, 546).
Significantly, the NYCSCA was required by statute to attempt to purchase the property by negotiation before it could institute a condemnation proceeding (see, Public Authorities Law § 1728 [6]). Pursuant to this statutory mandate and prior to the commencement of the condemnation proceeding, the NYCSCA made an offer of $1.3 million, $200,000 more than the listing price for the property, which Briguglio rejected. Briguglio also rejected the offer made by the NYCSCA after the condemnation proceeding was commenced but before the return date of the proceeding. But for Briguglio’s rejections of these offers, both of which were substantially more than the listing price for the property, NYCSCA would have acquired the property by purchasing it.
The acquisition of property by condemnation proceedings may constitute a sale under certain circumstances (see, Tiffany Studios v Seibert, 178 App Div 787, affd 223 NY 712; Tyler v Seiler, 76 Misc 185). In determining whether the disposition of real property through condemnation constitutes a sale entitling a broker to commission, a three-prong test is used: (1) the seller must be able to negotiate what property should be sold, (2) the seller must be able to negotiate the time when possession should be given, and (3) the seller must be able to negotiate price (see, Wilson v Ross Inv. Co., 116 Colo 249, 180 P2d 226; *229Shaw v Avenue D Stores, 115 NYS2d 194). In this case, the NYCSCA’s acquisition of property may be construed as a sale since Briguglio negotiated all three terms. Indeed, while the property was technically acquired by NYCSCA through condemnation proceedings, Briguglio was at all times a willing seller who received $500,000 more than the listing price.
Undoubtedly, it would have been preferable for Empress to have included a provision in the brokerage agreement expressly stating that it was entitled to a commission in the event of a condemnation to protect its rights (see, Haigler v Ingle, 119 Colo 145). Nonetheless, in my view, the absence of such a provision does not destroy Empress’ entitlement to a commission, since the parties executed an exclusive right to sell agreement and the transfer of property met the criteria of a sale. Thus, I agree with the Supreme Court’s determination that Empress is entitled to recover a commission as a matter of law. At a minimum, however, Empress is entitled to have a jury resolve the question of whether Briguglio forced the. NYCSCA to acquire the property through condemnation to avoid paying the commission (see, Keyes Co. v Florida Nursing Corp., 340 So 2d 1254 [Fla]).
Accordingly, I would affirm the judgment.